—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered December 11, 1989, convicting him of robbery in the first degree, burglary in the first degree, attempted burglary in the second degree, and criminal posses*516sion of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in admitting testimony of the defendant’s involvement with drug dealers since such testimony was evidence of prior uncharged crimes and unfairly prejudicial. We find that the testimony was admissible because it was relevant to motive (see, People v Jackman, 188 AD2d 550; People v Clark, 167 AD2d 552, 552553), and was necessary to complete the narrative of events (see, People v Berrios, 176 AD2d 547, 547-548; People v Diaz, 122 AD2d 279). The defendant also contends that the trial court erred in failing to give a limiting instruction when the evidence was admitted or during the final jury charge. This issue was not preserved for appellate review (see, CPL 470.05 [2]) and, we decline to review it in the interest of justice.
Finally, the defendant’s sentence is not excessive. Bracken, J. P., Fiber, Ritter and Pizzuto, JJ., concur.